In a proceeding by the above-named bank to judicially settle its account as one of the trustees of a testamentary trust, and for other relief, the cotrustee, Nancy L. Putnam, appeals from an order of the Surrogate’s Court, Queens County, entered April 26, 1962, which granted respondents’ motion, made pursuant to section 263 of the Surrogate’s Court Act and section 288 of the Civil Practice Act, to direct said cotrustee to appear for examination on stated items and to produce certain books and records in connection therewith. The appellant cotrustee, individually, is the majority stockholder in two corporations; the trust is the minority stockholder therein. The order appealed from directed a broad examination of the appellant cotrustee with respect to the affairs of said corporations and with respect to her activities as one of the testamentary trustees. Order affirmed, with one bill of costs to the respondents, payable out of the estate. The examination shall proceed on 20 days’ written notice or on any other date mutually fixed by the parties. In our opinion, although, through her individual stockholdings the appellant cotrustee is in control of the corporations, she is under a duty to make a complete disclosure of all relevant data pertaining to the trust estate. Since there is a possible conflict of interest in her dual position as individual stockholder and as trustee, the Surrogate, in the exercise of discretion under his broad powers in accounting proceedings, properly directed her to submit to examination (Matter of Barrett, 168 Misc. 937; Surrogate’s Ct. Act, §§ 40, 263; cf. Matter of Sullivan, 255 App. Div. 1008). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.